Title: From John Adams to Edmund Jenings, 2 April 1780
From: Adams, John
To: Jenings, Edmund


     
      Dear Sir
      Paris April 2. 1780
     
     After Settling a Point or two here, I now think myself at Liberty to inform you, that I have indeed the Honour, to be a Minister plenipotentiary from the United States of America, “vested with full Powers and Instructions to confer, treat, agree and conclude with the Ambassadors or Plenipotentiaries of his most christian Majesty and of his Britannic Majesty, and those of any other Princes or states, whom it may concern, vested with equal Powers, relating to the Reestablishment of Peace and Friendship, and whatever shall be so agreed and concluded to Sign, and make a Treaty or Treaties and to transact every Thing that may be necessary for compleating, the great Work of Pacification.” This you may affirm, without making Use of my Name as your Authority, at present unless to particular Friends.
     My Mission was not the Effect of any sudden Joy or Sorrow, Hope or fear arising from any Event of War prosperous or Adverse: but a measure more than a year under Consideration of Congress, and it was thought very proper to have a Minister residing in Europe, Solely for the Purpose of attending to Propositions for Peace. Their Deliberations were long upon the Commission and Instructions, which were at last concluded, and the Choice to my utter astonishment fell upon me, by the Votes of Eleven states, twelve only being present.
     This Unanimity, after all the Struggles and Divisions about our foreign Affairs, and the Certainty of still greater Divisions, which I was assured would be the Consequence of my Refusal, determined Me, to put myself once more to sea from a quiet and an happy Harbour. It is a situation that is and will be envyed. And I have Seen enough of what there is in human Bosoms to know that Envy is a formidable Ennemy. It is however more justly to be dreaded than envyed. I assure you it appalls me, when I reflect upon it. The Immensity of the Trust, is too great for every Thing but an honest Heart, and for that too, without a sounder Understanding, and profounder, sublimer and more extended Views, than I have any Pretentions too.
     I should esteem it as a favour if you would take Measures, to have Some Paragraphs inserted in the English Newspapers, announcing the Purport of my Mission. The Nature of them I shall leave to your Discretion. I am with much affection yours,
     
      John Adams
     
    